


110 HR 3758 IH: Family Tax Relief Act of

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3758
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mr. Hall of New York
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  alternative minimum tax by increasing the exemption amounts and adjusting them
		  for inflation and by making permanent law the allowance of the dependent care
		  credit, the child credit, and the adoption credit against such
		  tax.
	
	
		1.Short titleThis Act may be cited as the
			 Family Tax Relief Act of
			 2007.
		2.Modifications to
			 Alternative Minimum Tax
			(a)Increase in
			 exemption amounts
				(1)In
			 generalParagraph (1) of section 55(d) of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking
			 $45,000 ($62,550 in the case of taxable years beginning in 2006)
			 and inserting $100,000,
					(B)by striking $33,750 ($42,500 in the
			 case of taxable years beginning in 2006) and inserting 50
			 percent of the dollar amount applicable under subparagraph (A),
			 and
					(C)by striking paragraph (1)(A)
			 and inserting subparagraph (A).
					(2)Inflation
			 adjustmentSubsection (d) of section 55 of such Code is amended
			 by adding at the end the following new paragraph:
					
						(4)Inflation
				adjustment
							(A)In
				generalIn the case of any
				taxable year beginning in a calendar year after 2008, the dollar amounts
				contained in paragraphs (1) and (3) shall be increased by an amount equal
				to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2007 for calendar year 1992 in
				subparagraph (B) thereof.
								Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of $100.(B)ExceptionsSubparagraph
				(A) shall not apply for purposes of determining any dollar amount applicable to
				a corporation, estate, or
				trust.
							.
				(b)Allowance of
			 child credit and adoption credit against AMT made permanent
			 lawTitle IX of the Economic Growth and Tax Relief Reconciliation
			 Act of 2001 shall not apply to the amendments made by sections 201(b) and
			 202(f) of such Act.
			(c)Allowance of
			 dependent care credit against AMT made permanent law
				(1)Paragraph (1) of
			 section 26(a) of such Code is amended by inserting 21, before
			 23,.
				(2)Section 21 of such
			 Code is amended by redesignating subsection (f) as subsection (g) and by
			 inserting after subsection (e) the following new subsection:
					
						(f)Limitation based
				on amount of taxIn the case
				of a taxable year to which section 26(a)(2) does not apply, the credit allowed
				under subsection (a) for any taxable year shall not exceed the excess
				of—
							(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
							(2)the sum of the
				credits allowable under this subpart (other than this section and sections 23,
				24, and 25B) and section 27 for the taxable
				year.
							.
				(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2007.
				(2)Allowance of
			 dependent care credit against amtThe amendments made by
			 subsection (c) shall apply to taxable years beginning after December 31,
			 2006.
				
